   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 1 of 9 PageID #: 223




                         RELEASE AND SETTLEMENT AGREEMENT


The undersigned, BRUCE A. SENIOR (hereinafter referred to as "Plaintiff' or "Releasor"),
for and in consideration of the total payment of Six-Thousand and 00/100 Dollars
($6,000.00), to be paid as described below, agrees to the following terms and conditions of
this Release and Settlement Agreement(the "Agreement").
   1. Recitals

              a. Plaintiff filed a Complaint in the United States District Court for the Southern
                 District of West Virginia captioned Bruce A. Senior v. Robert Newlin Airport,
                 Inc. and Carl Bailey, Civil Action No. 3:18-cv-01382, in which Plaintiff alleged
                 violations of the Fair Labor Standards Act and the West Virginia Minimum
                 Wage and Maximum Hours Act resulting in injury and damages including lost
                 wages, liquidated damages, and attomeys'fees and costs(the "Lawsuit").
              b. Defendants Robert Newlin Airport, Inc. and Carl Bailey (collectively
                 "Defendants" or "Releasees") answered such Complaint and denied all
                 wrongdoing.

              c. Plaintiff and Defendants have since engaged in settlement negotiations
                 through counsel, and on July 17, 2019, reached an agreement to settle and
                 fully release all claims, and to further document the terms and conditions of
                 the settlement and release by this Agreement.

   2. No admission of wrongdoing. Plaintiff shall not use or construe this Agreement in
       any pending or future proceeding or investigation as an indication or admission by
       the Defendants that they or any of their officials, officers, agents and employees
       acted improperly with respect to Plaintiff or any other person. Plaintiff
       acknowledges that this Agreement is a compromise of disputed and contingent
       claims, and that the settlement is not to be construed as an admission of liability
       on the part of the Defendants, by whom liability is expressly denied; and that in
       entering into the Agreement,the Releasees merely intend to avoid further litigation
        and the costs incident thereto.

   3. Consideration. The total amount of the settlement herein is Six-Thousand and
       00/100 Dollars ($6,000.00). Defendants will mail checks to Plaintiffs Counsel as
       follows:

              a. A check in the amount of $2,990.82 made payable to "Hughes and Goldner,
                 PLLC" for Plaintiffs costs and attomeys' fees. A Form W-9 shall issue in
                 regards to this amount in the name of Hughes and Goldner, PLLC.



Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 1 of 9                                                              |EXHIBIT

                                                                                             A
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 2 of 9 PageID #: 224



            b. A check in the amount of $1,097.97 made payable to "Bruce A. Senior"
               representing alleged lost wages damages ($1,504.59 gross) reduced by
               usual and customary required withholdlngs. The amount of such taxes are
               as follows: 1)Federal Income Tax($217.52);2)PICA($93.28); 3)Medicare
               ($21.82); 4)WV State ($74.00). The taxes withheld shall be submitted by
               Robert Newlln Airport to the appropriate Federal and State taxing authorities
               and a form W-2 shall Issue in the name of Bruce A. Senior for such wages.

            c. A check in the amount of $1,504.59 made payable to Bruce A. Senior for
               other non-wage, liquidated damages. Such shall be reported to the
               appropriate Federal and State taxing authorities and a form W-9 shall Issue
                In the name of Bruce A. Senior In this amount.

   4. Plaintiffs' Acknowledgements about Consideration/ Other Payments.

            a. Plaintiff agrees that, except as stated In this Agreement, he has otherwise
               received all wages, benefits and compensation due to him; he Is not entitled
               to any further payments of any kind; and he is not othenwise entitled to the
               payment he is receiving as consideration for this Agreement.

            b. Plaintiff agrees that the payments he receives under this Agreement are
               sufficient consideration in exchange for his obligations under this Agreement.

            c. Plaintiff agrees that he is liable for the tax consequences of the payments he
               receives under this Agreement and that Defendants will report the payment to
               state and federal tax authorities as required by law on appropriate W-2 and
                1099 forms.

            d. Each party shall be responsible for their own respective costs of suit and
               attorneys'fees to the extent not othenwise provided herein.
            e. Plaintiff acknowledges that any payments under the provisions of this
               Agreement are contingent upon his dismissal of the present lawsuit with
               prejudice and that he will not refile any action based upon the same facts and
                circumstances contained within, or related to, the current action.

            f. Plaintiff acknowledges that none of the Releasees (as defined below) have
               offered any advice, promises or warranties regarding the taxable character of
               all or any part of the consideration paid under this Agreement. Plaintiff
               expressly agrees that he will fully Indemnify the Releasees from any and all
               taxes and related govemmental liabilities associated with any alleged failure
               by Plaintiff to pay the required taxes upon the consideration paid under this
               Agreement in the event that any such demand should be made upon
                Releasees.




Bruce A. Senior v. Robert Newlln Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 2 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 3 of 9 PageID #: 225



    5. Representations. The parties hereby represent and acknowledge to each other as
        follows:

            a. Attorney Consultation. The parties have been represented by an attorney of
               their own choosing and have had the advice of legal counsel in considering
               whether to enter into this Agreement. The parties have been fully explained
               the Agreement and the effect of this instrument, and have relied solely upon
               their own judgment, belief and knowledge, and upon the advice of counsel, in
               executing this Agreement. The parties represent that in considering whether
               to enter into this Agreement, they have evaluated the nature, extent, effect
               and duration of any alleged damages, injuries, and liability. The parties
               represent that they fully understand the terms, conditions and effects of this
               Agreement.

            b. Outstanding Disputes. As of the Effective Date of this Agreement, Plaintiff
               agrees that this Agreement resolves any and all disputes that he may have
               with Defendants and their officials, officers, agents, attomeys and employees
               and Plaintiff further agrees that he has no outstanding disputes in any forum
               against or involving Defendants and their officials, officers, agents and
               employees.

            c. Authority to Settle. Plaintiff represents that he has the sole right and exclusive
                authority to execute this Agreement and to receive the consideration outlined
                above; he has not sold, assigned, transferred, conveyed or otherwise
                disposed of any of the claims, demands, obligations, or causes of action
                referred to in this Agreement. Plaintiff agrees to execute any and all
                supplementary documents. Including an Order of Dismissal, and to take such
                actions that are necessary to give full force and effect to the terms and intent
                of this Agreement.

            d. Dismissal of Action: Plaintiff represents that within ten (10)days of receipt of
               the settlement payments described in Paragraph 3above. Plaintiff will execute
               and tender to the Court an Order of Dismissal of the action with prejudice.

   6. Release. Plaintiff and his heirs and assigns hereby releases, waives, and
      discharges the Releasees(as defined below)from each and every waivable claim,
      action or right of any sort, known or unknown,suspected or unsuspected, arising
      on or before the Effective Date of this Agreement. This includes all manner of
      liability, debts, dues, rights, damages, costs, expenses, sums of money,
      judgments, executions, claims and causes of action whatsoever, of every kind and
      character, either administrative, civil or criminal in nature, whether brought in a
      local, state, or federal forum, including costs and attomeys* fees, which Plaintiff
      now has or which may hereinafter accrue, based on, or in any way related to or
        arising from Plaintiffs employment with or separation of employment from Robert


Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 3 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 4 of 9 PageID #: 226



        Newlin Airport and/or the claims set forth in Civil Action No. 3:18-cv-01382 pending
        in the United States District Court for the Southern District of West Virginia.

            a. Releasees. "Releasees" include the following: (1) Robert Newlin Aiport,
               Inc.; (2) Carl Bailey; (3) and with respect to each such entity and person
               identified in (1) - (2) above, all of their past and present employees,
               servants, officials, officers, directors, attomeys, agents, representatives,
               subsidiaries, parent corporations, affiliates, predecessors, assignees,
               insurers, and employee benefit programs(and the trustees, administrators,
               fiduciaries and insurers of such programs), and (4)any other person acting
               by, through, under or in concert with any of the persons or entities listed in
               this paragraph, and their predecessors, successors and/or assigns.
            b. Claims Released. The foregoing release includes, but is not limited to:(1)
               any and all claims of discrimination, harassment, or retaliation related to
               race, sex, pregnancy, religion, marital status, sexual orientation, national
               origin, handicap or disability, age, veteran status, or citizenship status or
               any other category protected by law;(2)any and all other claims based on
               a statutory prohibition or requirement; (3) any and all claims under any
               federal, state, or local law, regulation, or ordinance, including but not limited
               to any claims arising under the West Virginia Minimum Wage and
               Maximum Hours Act(W.Va. Code §21-5C-1, et seq.), the West Virginia
               Wage Payment and Coiiection Act (W.Va. Code §21-5-1, et seq.), the
               West Virginia Human Rights Act, WV Code § 5-11-1 et seq., the
               Americans With Disabilities Act, 42 U.S.C. § 12101 et seq., the Fair
               Labor Standards Act of 1938(29 U.S.C.§ 203), the Age Discrimination
                in Employment Act, 29 U.S.C. § 621 et seq. ("ADEA"), Title Vil of the
                Civil Rights Act of 1964, 42 U.S.C.§ 2000 et seq., 42 U.S.C.§ 1981, the
                Older Workers Benefit Protection Act (OWBPA) amendments to the
                ADEA, the anti-discrimination provisions of the West Virginia Workers'
                Compensation Act, WV Code § 23-5A-1, et seq., the Employee
                Retirement Income Security Act of 1974("ERISA"), 29 U.S.C. § 1001 et
                seq.; (4) any and all claims under contract, tort, or common law, such as
                claims of wrongful discharge, negligent or intentional infliction of emotional
                distress and defamation;(5) any and all claims arising out of or related to
                an express or implied employment contract, any other contract affecting
                terms and conditions of employment, or a covenant of good faith and fair
                dealing;(6) any personal gain with respect to any claim under the qui tam
                provisions of the False Claims Act; and (7)any and all claims for attorneys'
                fees that exist or may exist as of the date of the signing of this Agreement.
                PLAINTIFF UNDERSTANDS THAT HE IS NOT RELEASING ANY CLAIMS
                ARISING AFTER THE EFFECTIVE DATE OF THIS AGREEMENT. AND
                THAT HE IS NOT RELEASING CLAIMS THAT CANNOT LAWFULLY BE
                RELEASED.


Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 4 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 5 of 9 PageID #: 227




           c. West Virginia Human Rights Act. Plaintiff specifically acknowledges that he
              is releasing rights and claims under the West Virginia Human Rights Act,
                WV Code § 5-11-1 et seq.

           d. Full and Final Release. Plaintiff understands and agrees that this is a full
              and final release of any and all claims that he now has or may have had
              against any of the Releasees, and, by executing this agreement, such
                claims, direct, indirect or vicarious, known or unknown, past or present, are
                forever barred. Plaintiff agrees not to assert mutual mistake of fact
                regarding the basis of this settlement, as it is his understanding that ail
                damages, including those which may become known in the future, are
                compromised and settled and that all claims, known or unknown, as of the
                date of this Agreement, are forever barred.

           e. No future emoiovment. Plaintiff agrees to waive any claim he may have for
              reinstatement to employment with Robert Newlin Airport, Inc. and further
              agrees not to apply, reapply, or seek employment with Robert Newiin
              Airport, Inc. or any of its affiliates, subsidiaries, and/or related entities.
           f. Violatina the Release. If Plaintiff violates this release by suing a Releases or
                causing a Releases to be sued for any matter in the scope of the release.
                Plaintiff agrees to pay all costs and expenses of defending against the suit
                incurred by the Releases, including reasonable attorneys'fees, except to the
                extent that paying such fees, costs and expenses is prohibited by law or
                 would result in the invalidation of the foregoing release.
              g. Cooperating with Govemment Aaencies. This Agreement does not limit
                Plaintiffs ability to communicate with governmental investigators on matters
                involving the Releasees or participating in any such proceeding before a
                governmental agency, including a state orfederal fair employment practices
                agency. However, Plaintiff agrees he cannot receive any monetary or
                personal gain for such participation. Accordingly, Plaintiff shall be barred
                from seeking and expressly waives any and all rights to any monetary,
                injunctive, or other personal relief for released claims, including but not
                limited to reinstatement, damages, remedies, or other such relief, any and
                all rights to which he hereby waives. Plaintiff understands that such waiver
                does not extend to relief that cannot lawfully be waived.

       Mutual Non-Disparaoement. The parties agree that, at all times following the signing
       of this Agreement, they shall not engage in any disparagement or vilification of the
       other, and shall refrain from making any false, negative, critical or otherwise
       disparaging statements, implied or expressed, conceming the other. The parties
       further agree to do nothing that would damage the other's reputation or good will or



Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 6 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 6 of 9 PageID #: 228



       which would reasonably be expected to lead to unwanted or unfavorable publicity to
       the other.

   8. Emolovment References. Defendant, Robert Newlin Airport, Inc., shall provide a
       neutral employment reference to any potential employers that consider the
       employment of the Plaintiff and seek information conceming the reasons for the
       departure ofthe Plaintiff. Defendant will only provide to such potential employers the
       identity of the position held by the Plaintiff and the dates of Plaintiffs employment
       with Robert Newlin Airport, Inc.

   9. Destruction of Documents and Materials: Upon execution of this Agreement, each
      party shall promptly destroy all documents and other tangible materials representing
      the other's confidential information, including any and all copies thereof.

   10.Informed Consent. The parties expressly warrant and represent that they have fully
      informed themselves ofthe terms, content, conditions and effects of this Agreement.

   11.Severabilitv. In the event any one or more of the provisions (or any parts of
      provisions) of this Agreement shall for any reason be held to be Invalid, illegal or
      unenforceable, the remaining provisions(or parts of provisions) of this Release shall
        remain valid and enforceable.

   12.Govemina Law. This Agreement is made and entered into in the State of West
        Virginia and shall in all respects be interpreted, enforced and govemed under the
       laws of the State of West Virginia.

   13. Entire Agreement. The parties acknowledge that this Agreement sets forth the
      entire agreement and understanding between the Parties and supersedes all prior
      agreements and understandings conceming the subject matter of this Agreement.
      The parties further declare that no promise, inducement, or agreement not herein
      expressed has been made by or to the other and that this Agreement is contractual
      and not a mere recital. The parties agree they have not relied upon any oral
        statements that are not included in this Agreement.

    14.Counterparts. This Agreement may be executed in several counterparts, each of
       which shall be deemed an original and all of which shall constitute one and the same
        instrument, and shall become effective when counterparts have been signed by each
        of the Parties and delivered to the other Parties; it being understood that all Parties
        need not sign the same counterparts.

   '/5.0WBPA and WVHRA Notice. The Parties acknowledge that this Release and
      Settlement Agreement has been executed In accordance with the provisions
      of the Older Workers Benefit Protection Act(OWBPA)and the West Virginia
      Human Rights Act("WVHRA")and that Plaintiff has been furnished with the

Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 6 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 7 of 9 PageID #: 229




        toll-free number and online address of the West Virginia State Bar(1-800-642-
        3617) & https://wvlawyerreferral.org) in regards to obtaining assistance, if
        needed, in iocating iegal representation.

        Plaintiff has been offered twenty-one (21) days to consider the terms of this
        Agreement before signing. Plaintiff acknowledges that this Release and
        Settlement Agreement has been signed voluntariiv and of his own free will
        prior to the expiration of that offered 21'dav period. Bv signing prior to the
        expiration. Plaintiffacknowledges that he has waived such waiting period.

        Plaintiff has also been notified that he has up to seven(7)days to revoke this
        Agreement after he has signed it. At the expiration of this seven (7) day
        revocation period. Plaintiffrecognizes that his right to cancel this agreement
        shall cease. This Agreement wiii not become effective until after the
        expiration of the seven (7) dav revocation period. If Plaintiff exercises this
        right of revocation, he will be ineligible for the settlement sum described
        herein. To be effective, the revocation must be in writing and must be mailed,
        certified mail, return receipt requested, to Defendants' counsel of record.

      THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THE
FOREGOING INSTRUMENT,THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY
TO CONFER WITH LEGAL COUNSEL BEFORE EXECUTION,THAT THEY KNOW
AND UNDERSTAND THE CONTENTS THEREOF,AND THAT THEY EXECUTE THE
                         SAME AS A FREE AND VOLUNTARY ACT.




BRUCE A. SENIOR




                                                             Date;
(Signature)


STATE OF WISCONSIN                      )
                                        )SS:
COUNTY OF BROWN                         )

        Signed and sworn to (or affirmed) before me on this                    day of
                     2019, by Bruce A. Senior.




Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 7 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 8 of 9 PageID #: 230




                        Signature of Notary Publlc

[NOTARY STAMP] My Commission Expires: _




ROBERT NEWLIN AIRPORT,INC.


                                                            Date:
(Signature)

By its:




STATE OF WEST VIRGINIA                  )
                                        )SS:
COUNTY OF                               )

          Signed and sworn to (or affirmed) before me on this       day of
                             2019, by




                        Signature of Notary Public

[NOTARY STAMP] My Commission Expires:




Bruce A. Senior v. Robert Newlin Airport, Inc. and Car! Bailey
Release and Settlement Agreement
Page 8 of 9
   Case 3:18-cv-01382 Document 16-1 Filed 08/19/19 Page 9 of 9 PageID #: 231



CARL BAILEY




                                                             Date:
(Signature)



STATE OF WEST VIRGINIA                  )
                                        )SS:
COUNTY OF                               )

        Signed and sworn to (or affirmed) before me on this          day of

                             2019, by Carl Bailey.




                        Signature of Notary Public

[NOTARY STAMP] My Commission Expires: _




Bruce A. Senior v. Robert Newlin Airport, Inc. and Carl Bailey
Release and Settlement Agreement
Page 9 of 9
